—Appeal by the defendant from three judgments of the County Court, Suffolk County (Tisch, J.), all rendered April 21, 1992, convicting him of driving while intoxicated under S.C.I. No. 745/89, driving while intoxicated under Indictment No. 1591/89, and bail jumping in the second degree under Indictment No. 930/92, upon his pleas of guilty, and imposing sentences.
*703Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.